Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing STRATEGIC ADVANTAGE AND STRATEGIC ADVANTAGE II FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICIES issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 Supplement Dated March 26, 2008, to the Prospectus Dated May 1, 2002 This supplement updates and amends certain information contained in your prospectus dated May 1, 2002. Please read it carefully and keep it with your prospectus for future reference. IMPORTANT INFORMATION REGARDING UPCOMING INVESTMENT PORTFOLIO MERGERS ING Lord Abbett U.S. Government Securities Portfolio. Effective April 28, 2008, the ING Lord Abbett U.S. Government Securities Portfolio will merge into and become part of the ING VP Intermediate Bond Portfolio. Because of this merger, your investment in the ING Lord Abbett U.S. Government Securities Portfolio will automatically become an investment in the ING VP Intermediate Bond Portfolio with an equal total net asset value. Unless you provide us with alternative allocation instructions, all future premiums received that would have been allocated to the variable interest option corresponding to the ING Lord Abbett U.S. Government Securities Portfolio will be automatically allocated to the ING VP Intermediate Bond Portfolio. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065, 1-877-253-5050. See the Transfer of Account Value section on page 41 of your policy prospectus for information about making investment portfolio allocation changes. ING Mid Cap Growth Portfolio. On April 28, 2006, the variable investment option that invests in the ING Mid Cap Growth Portfolio (formerly known as the ING FMR SM Mid Cap Growth Portfolio) was closed to new investors and to new investments by existing investors. Effective April 28, 2008, the ING Mid Cap Growth Portfolio will merge into and become part of the ING VP MidCap Opportunities Portfolio (which is also closed to new investors and to new investments by existing investors). Because of this merger, your investment in the ING Mid Cap Growth Portfolio will automatically become an investment in the ING VP MidCap Opportunities Portfolio with an equal total net asset value. Policy owners who have policy value allocated to the variable interest option that invests in the ING VP MidCap Opportunities Portfolio following the merger may leave their policy value in that variable interest option but future allocations and transfers into this variable interest option will be prohibited. If your most recent premium allocation instructions include the variable interest option that corresponds to the ING VP MidCap Opportunities Portfolio, premium received that would have been allocated to the variable interest option corresponding to this investment portfolio will be automatically allocated among the other available variable interest options according to your most recent allocation instructions. If there are no other such variable interest options, you must provide us with alternative instructions or the premium payment will be returned to you. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065, 1-877-253-5050. See the Transfer of Account Value section on page 41 of your policy prospectus for information about making investment portfolio allocation changes. 148443 Page 1 of 3 March 2008 Your failure to provide us with alternative allocation instructions before we return your premium payment(s) may result in your policy entering the 61 day grace period and/or your policy lapsing without value. See the Lapse section on page 46 of your policy prospectus for more information about how to keep your policy from lapsing.
